Judgment, *176Supreme Court, New York County (Martin Rettinger, J.), rendered September 28, 1993, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s claim the court erred in closing the courtroom during the testimony of the undercover officer is unpreserved for appellate review as a matter of law, defendant having failed to object when the court, after conducting a Hinton hearing sought by the codefendant but not defendant, granted the People’s application for closure (CPL 470.05 [2]; see, People v Neiblas, 213 AD2d 498; People v Carter, 162 AD2d 218, lv denied 76 NY2d 984), and we decline to review the issue in the interest of justice. Concur—Murphy, P. J., Ellerin, Wallach, Rubin and Tom, JJ.